Citation Nr: 0409696
Decision Date: 04/14/04	Archive Date: 07/21/04

DOCKET NO. 02-01 874                        DATE APR 14 2004

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbosacral spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision from the Department of Veterans' Affairs (VA) Regional Office in Detroit, Michigan, which confirmed and continued a previous denial of service connection for degenerative joint disease of the lumbosacral spine.

The veteran testified before the undersigned Veterans Law Judge at an October 2002 Board hearing. A transcript of the hearing is of record.

This case was remanded to the RO in May 2003 for further development. The RO has complied with the May 2003 Remand.

On the veteran's application for compensation, received in May 2001, several issues were raised involving cardiovascular disease. They are not ion appellate status and are referred to the RO for appropriate action.

FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence necessary to substantiate his claim and the V A has made reasonable efforts to develop such evidence.

2. Service medical records show treatment in November and December 1963 for back pain which was found to be associated with an upper respiratory/viral infection. The separation physical examination was negative for disability of the lumbosacral spine.

- 2 



3. Degenerative joint disease of the lumbosacral spine was first shown many years after the veteran separated from active duty service, and there is no evidence indicating a nexus between the current diagnoses of degenerative joint disease of the lumbosacral spine and events of active duty service.

CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was not incurred in or aggravated by active military service, nor may incurrence of osteoarthritis of the lumbosacral spine be presumed. 38  U.S. C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.326(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the Veterans Claims Assistance Act of2000 (VCAA) was signed into law. This liberalizing law is applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

A recent decision of United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004) stands for the proposition that the plain language of [VCAA] requires that notice to a VA claimant pursuant to the VCAA be provided "at the time" that, or "immediately after", the Secretary receives a complete or substantially complete application for VA administered benefits. 38 U.S.C. §§ 5100, 5103(a). The Court also held that the Secretary failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall. . . take due account of the rule of prejudicial error")".

- 3 



"In this case, the rating action of December 2000 was issued prior to the veteran being notified of the VCAA requirements. A letter from the RO to the veteran notifying him of VCAA and VA's duty to assist was issued in April 2003 and July 2003. In order to satisfy the holding in Pelegrini, the Board would have to dismiss as void ab initio, the rating decisions of the RO, which were promulgated prior to providing the veteran full VCAA notice. The result of this action would require that the entire rating process be reinitiated, with the veteran being provided VCAA notice and an appropriate amount of time to respond before an initial rating action, the filing by the veteran of a notice of disagreement, the issuance of a statement of the case, and finally, the submission of a substantive appeal by the veteran.

The Board concludes that discussions as contained in the December 2000 rating action, the January 2002 statement of the case (SOC), the RO's April 2003 and July 2003 duty to assist letter and a September 2003 supplemental statement of the case (SSOC) have provided the veteran with sufficient information regarding the applicable regulations. The veteran has submitted written arguments and testimony. The rating decision, SOC and SSOC provided notice to the veteran of what was revealed by the evidence of record. Additionally, these documents notified him why this evidence was insufficient to award the benefit sought. Thus, the veteran has been provided notice of what VA was doing to develop the claim, notice of what he could do to help his claim, and notice of how his claim was still deficient. Because no additional evidence has been identified by the veteran as being available but absent from the record, the Board finds that any failure on the part of V A to further notify the veteran what evidence would be secured by VA and what evidence would be secured by the veteran is harmless. Cf Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

A veteran seeking disability benefits must establish: (1) status as a veteran; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of the disability; and (5) the effective date of the disability. See Boyer v. West, 210 F.3d 1351,1353 (Fed. Cir. 2000).

- 4 



.Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. See 38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a). Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. See Combee v. Brown, 34 F .3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542,548 (1992).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Factual Background

The veteran asserts that while on active duty service, he strained his back while working in a tire repair shop, where he changed tires on heavy equipment.

The veteran's service medical records reveal that the veteran was seen in November 1963 and December 1963 for complaints of back pain. Upon examination, it was determined that the back pain was associated with an upper respiratory/viral infection. The separation exam was negative for a diagnosis of degenerative joint disease of the lumbosacral spine or other back pathology.

Post service medical records include various VA and non- VA medical records that show complaints of back pain and treatment for a spine disability. The first post service complaint of back pain is documented in medical reports from VA medical center dated in February 1988. Medical records dated from January 1995 to August 1998 reveal that he was seen for complaints of back pain and prescribed medication for the pain. The veteran has undergone surgery in May 1997 and February 2002 for his spine disability.

- 5 



In a September 1992 statement, Kevin Triangle, M.D. reported that the veteran had onset of back pain in August 1991 while employed as a deck hand. He left the ship at the time because of back pain. X-ray studies revealed degenerative joint disease and spinal arthritis of the lumbosacral spine. The physician noted that the back problems were not the result of an industrial injury, but were of gradual onset. Private medical records document ongoing back problems thereafter, resulting in a left L5-S 1 lumbar laminectomy and discectomy with foraminotomy in May 1997. In February 2001, the procedure was redone after the veteran began to experience problems at L5-S 1.

The veteran's most recent treatment for his spine disability was in February 2002, where the veteran was seen at the Bay Medical Center Emergency Room for severe low back pain.

During testimony at a personal hearing in October 2002, the veteran maintains that after being seen in November 1963 and December 1963 for complaints of back pain, he did not have a physician recheck his back and he never sought medical treatment for his back condition immediately after separation from service. Further, the veteran agreed that he underwent surgery for the first time, for his present spine disability, approximately thirty years after his separation from active duty service, which was in 1997.

Social Security Administration records reveal that the veteran was in receipt of Social Security benefits for chronic heart disease and a back disorder, which resulted in him not being able to work, beginning in May 1992. These records also indicate that the veteran has held various positions requiring the use of his back, including work as a able seaman; work as a carpenter, work building modular homes; work as an individual who maintains apartment buildings; work as a warehouse manager, doing refrigerator and heating work; and work as a welder, building ships. During his various employment periods, the veteran admits to frequent reaching and bending.

- 6 



VA orthopedic examination conducted in April 2003 diagnosed the veteran's spine disability as degenerative joint disease of the lumbar spine; however, following a review of the claims folder and examination of the veteran, the examiner opined that the veteran's spine disability was not at least as like as not related to active duty service, as there was no identifiable causal event that occurred on active duty.

Analysis

A review of the service medical records reveals that the veteran was treated for back pain in November 1963 and December 1963. It was not until many years after separation, in February 1988, that the veteran complained of his back pain again. Likewise, it was not until may years later in, 1992, that the veteran was considered to have a spine disability. There is no evidence that the veteran's current lumbar spine disability was incurred in or aggravated by active duty service.

The Board is aware of the veteran's contentions that his currently diagnosed lumbar spine disability is the result of service; however, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91,93 (1993). Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as there is no evidence linking the present lumbar spine disability to service, there is no basis upon which to grant service connection.

- 7 



"ORDER

The veteran's claim for entitlement to service connection for degenerative joint disease of the lumbosacral spine is denied.

	RENEE M. PELLETIER

Veterans Law Judge, Board of Veterans' Appeals

- 8 





